DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/01/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Manjula Variyam on 07/29/2021.
Independent claim 17 is further amended to include the term “of the material” after the limitation “the first conductive structure includes a protrusion that extends toward the second conductive structure in the another region” and before the limitation “proximate to the first conductive structure and the second conductive structure”. See below.

a plurality of interconnect layers in a dielectric material, wherein the package support is configured to mechanically and electrically couple with an IC die on at least one of two opposing surfaces of the package support, a first conductive structure, a second conductive structure, the dielectric material between the first conductive structure and the second conductive structure in a region; and a material in contact with the first conductive structure and the second conductive structure in another region, wherein the material is different from the dielectric material, the material acts as an insulator below a trigger voltage, the material reversibly acts as a conductor above the trigger voltage, the first conductive structure includes a protrusion that extends toward the second conductive structure in the another region of the material proximate to the first conductive structure and the second conductive structure, and the protrusion does not touch the second conductive structure; and a circuit board coupled to the IC package.

Allowable Subject Matter
Claims 1-7, 9-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; An integrated circuit (IC) package support, comprising: a plurality of interconnect layers in a dielectric material; a first conductive structure in the dielectric material; a second conductive structure in the dielectric material; and a material in contact with the first conductive structure and the second conductive structure, wherein: the package support is configured to mechanically and electrically couple with a semiconductor IC die on at least one of two opposing surfaces of the package support, the material includes a polymer different from the dielectric material, the first conductive structure includes a protrusion that extends toward the second conductive structure in a region of the material proximate to the first conductive structure and the second conductive structure, and the protrusion does not touch the second conductive structure.
          Therefore, claim 1 and its dependent claims 2-7, 9-12 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 13 with the allowable feature being; An integrated circuit (IC) package, comprising: a die; and an IC package support electrically and mechanically coupled to the die on at least one of two opposing surfaces of the package support, wherein the IC package support includes: a plurality of interconnect layers in a dielectric material; a first conductive structure in the dielectric material; a second conductive structure in the dielectric material; and a material in contact with the first conductive structure and the second conductive structure, wherein: the material provides a structure, electrically between the first conductive structure and the second conductive structure, that has a trigger voltage between 2 volts and 10 volts, the material is different from the dielectric material, the first conductive structure includes a protrusion that extends toward the second conductive structure in a region of the material proximate to the first conductive structure and the second conductive structure, and the protrusion does not touch the second conductive structure.
          Therefore, claim 13 and its dependent claims 14-16 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; A computing device, comprising: an integrated circuit (IC) package including an IC package support, wherein the IC package support includes a plurality of interconnect layers in a dielectric material, wherein the package support is configured to mechanically and electrically couple with an IC die on at least one of two opposing surfaces of the package support, a first conductive structure, a second conductive structure, the dielectric material between the first conductive structure and the second conductive structure in a region; and a material in contact with the first conductive structure and the second conductive structure in another region, wherein the material is different from the dielectric material, the material acts as an insulator below a trigger voltage, the material reversibly acts as a conductor above the trigger voltage, the first conductive structure includes a protrusion that extends toward the second conductive structure in the another region of the material proximate to the first conductive structure and the second conductive structure, and the protrusion does not touch the second conductive structure; and a circuit board coupled to the IC package.
          Therefore, claim 17 and its dependent claims 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHERMAN NG/Primary Examiner, Art Unit 2847